—In an action to recover damages for personal injuries, etc., the plaintiffs appeal from a judgment of the Supreme Court, Nassau County (Brandveen, J.), entered March 18, 2002, which, upon a jury verdict in favor of the defendants and against them on the issue of liability, dismissed the complaint.
Ordered that the judgment is affirmed, with costs.
A fair interpretation of the evidence supported the jury’s conclusion that the defendants were not negligent (see Nicastro v Park, 113 AD2d 129 [1985]).
Contrary to the plaintiffs’ contentions that the conduct of the trial court denied them a fair trial, the actions of the trial court were, in the main, directed towards focusing the proceedings on the relevant issues and clarifying facts material to the case in order to expedite the trial. While certain of the actions and statements of the trial court may have been somewhat intemperate or better left unsaid, overall the conduct complained of was not so egregious as to have deprived the plaintiffs of a fair trial (see Sheinkerman v 3111 Ocean Parkway Assoc., 259 AD2d 480 [1999]; Colon v City of New York, 245 AD2d 258 [1997]; Pallotta v West Bend Co., 166 AD2d 637 [1990]; LaMotta v City of New York, 130 AD2d 627 [1987]; cf. Habenicht v R. K. O. Theatres, 23 AD2d 378 [1965]).
The plaintiffs’ remaining contentions are without merit. Prudenti, P.J., Feuerstein, McGinity and Adams, JJ., concur.